DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 6/28/2022 has been entered.  Claims 1-6 are pending in the application with claim 1 amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keita Imai on 8/10/2022.

The application has been amended as follows: 

Claim 4:
An endoscope system comprising: 
an endoscope including: an insertion section to be inserted into a body; and an operation section connected to a proximal end side of the insertion section, the insertion section having a distal end hard portion, a bending portion connected to a proximal end side of the distal end hard portion and a flexible portion connected to a proximal end side of the bending portion; and 
an insertion auxiliary tool including a tube body having a distal end opening, a proximal end opening and an insertion passage into which the insertion section is inserted from the proximal end opening, the insertion section being movable back and forth along a center axis direction of the insertion passage, the tube body including a contact part which abuts on the endoscope on a proximal end side of the tube body, the tube body being configured to have a length that allows at least a part of the flexible portion to project from the distal end opening when the endoscope abuts on the contact part, wherein the flexible portion includes:
a low flexural rigidity portion that is positioned on a distal end side of the flexible portion;
a high flexural rigidity portion that is positioned on a proximal end side of the flexible portion, the high flexural rigidity portion having increased flexural rigidity relative to the low flexural rigidity portion; and
a flexural rigidity varying portion that is positioned between the low flexural rigidity portion and the high flexural rigidity portion, the flexural rigidity varying portion having a flexural rigidity which increases from a low flexural rigidity portion side toward a high flexural rigidity portion side, wherein
the flexural rigidity varying portion has an average rate of change of flexural rigidity in a longitudinal axial direction of the insertion section, the average rate of change of flexural rigidity being larger than an average rate of change of flexural rigidity in the low flexural rigidity portion in the longitudinal axial direction of the insertion section, and larger than an average rate of change of flexural rigidity in the high flexural rigidity portion in the longitudinal axial direction of the insertion section, wherein the flexural rigidity in the low flexural rigidity portion varies linearly from a distal end of the low flexural rigidity portion toward a proximal end of the low flexural rigidity portion in the longitudinal axial direction of the insertion section, the flexural rigidity in the high flexural rigidity portion varies linearly from a distal end of the high flexural rigidity portion toward a proximal end of the high flexural rigidity portion in the longitudinal axial direction of the insertion section, and
when the endoscope abuts on the contact part, a position of the proximal end of the low flexural rigidity portion is positioned closer to a proximal end of the insertion auxiliary tool than the distal end opening of the tube body from the proximal end of the insertion auxiliary tool, in the longitudinal axial direction of the insertion section.


Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent with respect to the endoscope system of Claims 1 and 4.  Specifically, regarding claim 1, the prior art fails to teach the flexible portion includes a low flexural rigidity portion that is positioned on a distal end side of the flexible portion; a high flexural rigidity portion that is positioned on a proximal end side of the flexible portion, the high flexural rigidity portion having increased flexural rigidity relative to the low flexural rigidity portion; and a flexural rigidity varying portion that is positioned between the low flexural rigidity portion and the high flexural rigidity portion, the flexural rigidity varying portion having a flexural rigidity which increases from a low flexural rigidity portion side toward a high flexural rigidity portion side, wherein the flexural rigidity varying portion has an average rate of change of flexural rigidity in a longitudinal axial direction of the insertion section, the average rate of change of flexural rigidity being larger than an average rate of change of flexural rigidity in the low flexural rigidity portion in the longitudinal axial direction of the insertion section, and larger than an average rate of change of flexural rigidity in the high flexural rigidity portion in the longitudinal axial direction of the insertion section, wherein the flexural rigidity in the low flexural rigidity portion varies linearly from a distal end of the low flexural rigidity portion toward a proximal end of the low flexural rigidity portion in the longitudinal axial direction of the insertion section, the flexural rigidity in the high flexural rigidity portion varies linearly from a distal end of the high flexural rigidity portion toward a proximal end of the high flexural rigidity portion in the longitudinal axial direction of the insertion section and when the insertion section is positioned at a distal end position within the back-and forth movable range with respect to the tube body, a position of the proximal end of the low flexural rigidity portion is positioned closer to a proximal end of the insertion auxiliary tool than the distal end opening of the tube body from the proximal end of the insertion auxiliary tool, in the longitudinal axial direction of the insertion section. Regarding claim 4, the prior art fails to teach the flexible portion includes a low flexural rigidity portion that is positioned on a distal end side of the flexible portion; a high flexural rigidity portion that is positioned on a proximal end side of the flexible portion, the high flexural rigidity portion having increased flexural rigidity relative to the low flexural rigidity portion; and a flexural rigidity varying portion that is positioned between the low flexural rigidity portion and the high flexural rigidity portion, the flexural rigidity varying portion having a flexural rigidity which increases from a low flexural rigidity portion side toward a high flexural rigidity portion side, wherein the flexural rigidity varying portion has an average rate of change of flexural rigidity in a longitudinal axial direction of the insertion section, the average rate of change of flexural rigidity being larger than an average rate of change of flexural rigidity in the low flexural rigidity portion in the longitudinal axial direction of the insertion section, and larger than an average rate of change of flexural rigidity in the high flexural rigidity portion in the longitudinal axial direction of the insertion section, wherein the flexural rigidity in the low flexural rigidity portion varies linearly from a distal end of the low flexural rigidity portion toward a proximal end of the low flexural rigidity portion in the longitudinal axial direction of the insertion section, the flexural rigidity in the high flexural rigidity portion varies linearly from a distal end of the high flexural rigidity portion toward a proximal end of the high flexural rigidity portion in the longitudinal axial direction of the insertion section and when the endoscope abuts on the contact part, a position of the proximal end of the low flexural rigidity portion is positioned closer to a proximal end of the insertion auxiliary tool than the distal end opening of the tube body from the proximal end of the insertion auxiliary tool, in the longitudinal axial direction of the insertion section.
The closest prior art of record, Moriyama (US Patent No. 5,885,208) and Nakamura (US Patent Application Publication No. 2012/0071722) teach the flexible portion of an endoscope shaft having a low flexural rigidity portion, high flexural rigidity portion and a flexural rigidity varying portion therebetween with the flexural rigidity varying portion having hardness that increases linearly between the low and high flexural rigidity portions.  However, Moriyama and Nakamura fail to disclose the high flexural rigidity portion varies linearly from a distal end of the high flexural rigidity toward a proximal end of the high flexural rigidity portion and the flexural rigidity varying portion having a larger average rate of change of flexural rigidity in the high flexural rigidity portion in the longitudinal axial direction of the insertion section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US8092372          US8088063          US7909755          US8083670          US8012084          US8439825          US8366606          US7481793          US8128614          US7537562          US7713191          US7833150          US6860849          US7041052          US7955253          US5941815          US9629535          US8221308          US6572538          US8579802          US5885208		

US20070299308          US20120232347          US20100292537          US20070270645          US20060111610          US20050222496          US20050215856          US20050215855          US20050159644          US20050137457          US20050124856          US20050131343          US20090124978          US20120071722          US20080249356          US20130023920          US20110137121          US20110137120          US20080228034          US20060116549          US20050222500          US20050165273          US20040186349          US20050171400          US20110004063          US20070015965          US20050059861          US20080033246          US20100286479          US20040080613          US20020010386          US20060287666          US20030233025          US20050137455          US20050137454          US20050137456          US20060100480          US20080146875          US20120220829          US20060271095          US20140018625          US20040176683          US20070249901          US20100022832          US20020013512          US20140094649          US20020002323          US20040186350          US20060135847          US20060135848          US20020161281          US20090124857          US20060025652          US20070043261          US20070010785          US20090062608          US20090118582          US20090156896          US20090287051     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        August 10, 2022